Citation Nr: 1202754	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  07-04 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran.  The Veteran served on active duty from May 1943 to January 1946, August 1950 to May 1952, and December 1964 to December 1967, with several other periods of service totaling 20 years of active service.  The Veteran died in June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

2.  The Veteran died in June 2004 and the Certificate of Death lists the immediate cause of death as liver carcinoma with metastasis.  

3.  The most persuasive evidence of record shows that the cancer that caused the Veteran's death was renal cancer that metastasized to his lung and liver, and not lung cancer.

4.  The causes of the Veteran's death developed after service and have not been etiologically or causally related to active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The Court stated that the content of the notice letter will depend upon the information provided in the claimant's application and that the letter should be 'tailored' to be responsive to the details of the application submitted.  Although there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing compliant notice.

The Board finds that the duty to notify was satisfied by a letter sent to the appellant in January 2011.  The letter informed the appellant that during the Veteran's lifetime, he was service connected for bilateral hearing loss, hemorrhoids, and scar, right inguinal hernia.  The letter also provided an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  It also provided information about assigning an effective date.  Although the notice was provided after the initial adjudication of the claim in November 2004, the claim was subsequently readjudicated in an April 2011 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the Board finds that VA has fulfilled its duty to notify and complied with the Board's December 2009 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998)

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim including private treatment records.  In January 2010, a VA medical opinion was obtained to address the claim for the cause of the Veteran's death.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As will be discussed more fully below, the Board finds that the January 2010 VA opinion obtained in this case is adequate, as it is predicated on a reading of the medical records in the Veteran's claims file.  The examiner considered all of the pertinent evidence of record, addressed the questions presented in December 2009 Board remand, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  The Board recognizes that the December 2009 Board remand asked the examiner to address whether it was at least as likely as not that the Veteran's lung cancer caused the death of the Veteran or contributed substantially or materially, combined, aided or lent assistance to cause the death of the Veteran.  In the January 2010 opinion, the examiner explained that the Veteran did not die from primary lung cancer, but died from renal cancer with metastasis to the liver and lung.  The examiner did not address whether lung cancer caused the death of the Veteran.  However, the Board finds that this omission is not in violation of Stegall v. West, 11 Vet. App. 268 (1998).  This is so because the appellant's contention in this case was that the Veteran had primary lung cancer, which would be subject to presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309 (2011).  However, as explained in great detail below, the Board finds that the January 2010 opinion is the most persuasive evidence regarding the Veteran's cause of death and that the Veteran instead died from renal cancer that metastasized to the liver and lung.  Therefore, the presumptive provisions are not for application.  Consequently, the issue of whether the cancer that spread to the Veteran's lung contributed to the Veteran's death is immaterial as the Veteran did not have primary lung cancer and is not entitled to presumptive service connection.  Accordingly, the Board finds that the VA opinion substantially complied with the Board's December 2009 remand.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  

The Board acknowledges that VA did not obtain a medical opinion with respect to the etiology of the Veteran's cause of death, i.e., whether the Veteran's cause of death was related to active duty.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require the Secretary of VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a veteran, and therefore does not pertain to a DIC claim.  Id.  Subsequently, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit held that in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.  In this case, as noted above, the Board did obtain a medical opinion regarding the appellant's theory that the Veteran died of primary lung cancer.  The Board has determined that this opinion is adequate.  Although the examiner was not asked to address whether the Veteran's cause of death was related to active duty, the Board finds that such an opinion is not required in this case.  The service treatment records do not reveal any indications of renal, liver, or lung problems, there was no evidence of cancer until many years after the Veteran's separation from active duty, and there is no medical evidence attributing the Veteran's cause of death to active duty.  Indeed, the appellant herself has not contended that the Veteran's cause of death was related to active duty (other than her statements that the Veteran had primary lung cancer related to Agent Orange exposure).  Thus, the Board concludes that no reasonable possibility exists that such an opinion would aid in substantiating the appellant's claim.   

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be 'competent.'  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

Malignant (i.e., cancerous) tumors will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Also, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent (like the dioxin in Agent Orange), unless there is affirmative evidence establishing he was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (2009 and Supp. 2010); see Notice, 75 Fed. Reg. 168, 53202-16 (Aug. 31, 2010).

The Secretary of VA, however, has determined there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era
is not warranted for the following specific conditions: cancer of the oral cavity (including lips and tongue, pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); nasopharyngeal cancer, breast cancer, cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer; cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine; cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); amyotrophic lateral sclerosis (ALS); chronic peripheral nervous system disorders; respiratory disorders; gastrointestinal immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (including hypertension); endometriosis; effects on thyroid homeostasis; certain reproductive effects, and, any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('Although interest may affect the credibility of testimony, it does not affect competency to testify.').

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  

Preliminarily, the Board recognizes that the Veteran was service-connected for bilateral hearing loss with a 100 percent disability rating, hemorrhoids with a noncompensable disability rating, and a scar, right inguinal hernia, with a noncompensable disability rating.  The evidence does not show that these conditions were either principal or contributory causes of his death.  Bilateral hearing loss, hemorrhoids, and a scar, right inguinal hernia were not listed on the certificate of death or in the medical records leading up to the Veteran's death.   

Rather than asserting that the Veteran's service-connected disorders were his principal cause of death, the appellant has contended that the Veteran died of primary lung cancer, which is related to Agent Orange exposure during his duty in Vietnam.  

As he served in Vietnam, the Veteran is presumed to have been exposed to Agent Orange.  The June 2004 death certificate indicates that the Veteran died from liver carcinoma with metastasis.  Liver cancer is not one of the diseases for which veterans presumed exposed to Agent Orange are entitled to service connection on a presumptive basis.  See 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  However, as discussed below, the most persuasive evidence of record shows that the Veteran died from renal cancer that metastasized to the lung and the liver.  Renal cancer is also not one of the diseases for which presumptive service connection will be granted, but lung cancer is one of the diseases for which veterans presumed exposed to Agent Orange are entitled to service connection.  38 C.F.R. § 3.309(e).  The appellant argues that the lung cancer was the primary site of cancer, instead of renal cancer.  If this argument were to be accepted, service connection for the cause of death would be warranted because a disease presumed service connected was the cause of death.

As noted above, the certificate of death indicates that the Veteran died in June 2004.  The cause of death was listed as liver carcinoma with metastasis.  The medical records leading up to the Veteran's death showed that the Veteran was repeatedly assessed with renal cell carcinoma.  See 2004 private treatment records.  Indeed, the April 2004 pathology report noted that the specimen showed clusters of malignant cells with granular cystoplasm, consistent with metastatic renal cell carcinoma.  In a May 2004 VA treatment record, shortly before the Veteran's death in June 2004, it was noted that the Veteran had renal cell cancer that had metastasized to his lung.  However, in a February 2006 statement from the Veteran's oncologist, Dr. A., explained that he treated the Veteran for the condition of lung cancer with metastasis to the liver.  He stated that the Veteran had a previous history of renal cancer that developed more than 7 years approximately.  It was noted that he received treatment with Interferon and Talidomida, but there was no favorable answer and this was the cause of his death.  Given the diagnoses of both renal cancer and lung cancer and some ambiguity as to whether the primary cancer was lung cancer that had metastasized or that the primary cancer was renal cancer that had metastasized, the Board in its December 2009 remand instructed the RO/AMC to obtain a medical opinion.  See Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (in considering cause of death claims, VA must ask, under 38 U.S.C.A. § 5103A(a), whether a medical opinion is 'necessary to substantiate the claim,' or 'no reasonable possibility exists that such assistance would aid in substantiating the claim').

Such an opinion was obtained in January 2010, and, for the following reasons, the Board finds that the opinion complied with the Board's remand instructions, was adequate, and, along with the other evidence warrants a denial of the claim.  The physician who provided the opinion indicated that he had thoroughly reviewed the claims file.  The examiner listed the pertinent evidence of record.  The examiner noted that the letter from the Veteran's oncologist (Dr. A.) dated from February 2006 was not the same as the diagnosis given while he was treating the Veteran as noted on the progress notes from March 2004.  The examiner explained that the cause of death was also not the same (Liver carcinoma with metastasis).  Record review did show that the Veteran's urologist diagnosed the Veteran with renal cell carcinoma with metastasis which was the same diagnosis given by his oncologist during March 2004.  Most importantly, the pathology report from February 2004 shows that the Veteran was found to have metastatic renal cell carcinoma.  There was no pathology report suggesting that the Veteran had primary lung carcinoma with metastasis.  This was not mentioned either by his oncologist during his evaluations in March 2004.  After reviewing all of the available evidence, the examiner opined that the Veteran did not have primary lung carcinoma with metastasis.  Instead, the Veteran had renal cell carcinoma with metastasis as stated by the pathology report.  This malignancy most likely contributed to his death.  The examiner stated that he would have to resort to mere speculation as to why the Veteran's oncologist stated that he treated him for cancer of the lung with metastasis to the liver, when on numerous progress notes from March 2004, he wrote a diagnosis of renal cell carcinoma with metastasis to liver and lung.     

Based on the above, the Board finds that the evidence of record weighs against service connection for the cause of the Veteran's death based on the theory that the Veteran's lung cancer was the primary site of cancer, thereby warranting service connection on a presumptive basis.  The January 2010 opinion summarized above offered a clear conclusion that the Veteran did not have primary lung cancer, but, rather, metastatic renal cancer, and explained the reasons for this conclusion based on a detailed and accurate characterization of the evidence.  The Board must therefore accord this opinion substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board acknowledges the February 2006 letter submitted by the Veteran's oncologist, Dr. A.  However, the Board assigns little probative weight to this letter.  Although Dr. A. noted that he treated the Veteran for lung cancer that metastasized to his liver, this is contrary to the medical records which reveal diagnoses of renal cell cancer, not lung cancer.  Indeed, the January 2010 examiner noted that lung cancer was not mentioned by the Veteran's oncologist during evaluations in March 2004.  Therefore, the Board finds that the February 2006 letter is not persuasive.  

Therefore, the most persuasive evidence shows that the Veteran had renal cancer that metastasized to his liver and lung.  The Board notes that the presumption of service connection for a cancer of an organ subject to the presumption for exposure to Agent Orange is rebutted where the primary cancer is not of that organ but of a different type (not subject to presumptive service connection) that has metastasized to that organ.

Specifically, in Darby v. Brown, 10 Vet. App. 243 (1997) the Veterans Court affirmed a Board decision applying 38 U.S.C.A. § 1113(a) and 38 C.F.R. § 3.307(d) to find that the presumption of service connection based on Agent Orange exposure was rebutted where the veteran died from stomach cancer that had metastasized to his lungs.  The Veterans Court first noted that the medical records indicated that Mr. Darby's first diagnosis of cancer was stomach cancer and that the additional cancers metastasized from the stomach cancer.  Id. at 246.  It then noted that the death certificate, signed by a doctor (as in this case), indicated that the lung cancer was due to, or as a consequence of, the stomach cancer.  It concluded that the Board's decision to deny service connection for the cause of Mr. Darby's death was not clearly erroneous.

The Board is aware that Darby was decided when the 'well grounded claim' standard was in place, a standard that is no longer a part of VA compensation benefits law.  However, what is important in Darby does not depend upon the well grounded claim standard.  Rather, what is important is that the presumption of service connection for a cancer of an organ subject to the presumption for exposure to Agent Orange is rebutted where the primary cancer is not of that organ but of a different type (not subject to presumptive service connection) that has metastasized to that organ.

Additionally, VA's Office of General Counsel issued a precedential opinion in 1997 holding as follows:

Presumptive service connection may not be established under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure.  Evidence sufficient to support the conclusion that a cancer listed in section 3.309(e) resulted from metastasis of a cancer not associated with herbicide exposure will constitute 'affirmative evidence' to rebut the presumption of service connection for purposes of 38 U.S.C. § 1113(a) and 38 C.F.R. § 3.307(d).  Further, evidence that a veteran incurred a form of cancer which is a recognized cause, by means of metastasis, of a cancer listed in 38 C.F.R. § 3.309(e) between the date of separation from service and the date of onset of the cancer listed in section 3.309(e) may be sufficient, under 38 U.S.C. § 1113(a) and 38 C.F.R. § 3.307(d), to rebut the presumption of service connection.  VAOGCPREC 18-97 (May 2, 1997).

As noted above, the Board finds that the January 2010 medical opinion shows that the Veteran's primary cancer was renal cancer that metastasized to his liver and lung.  This is supported by the medical records leading up to the Veteran's death which repeatedly show diagnoses of renal cancer.  Given these facts, this is highly probative evidence that the cancer affecting the Veteran's lung was metastasized renal cancer and, therefore, presumptive service connection due to Agent Orange is not warranted.  

The Board also has considered the appellant's lay statements.  In reviewing lay evidence, the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n.4 (2011).  The appellant's statements have focused on the argument that the Veteran died due to primary lung cancer, for which service connection is warranted on a presumptive basis.  The Board must find, however, that the appellant is not competent to offer her own opinion on this question, because questions relating to the diagnosis of a particular type of cancer are precisely the type of medical matters as to which the Court has held that lay testimony is not competent.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer').  Here, whether or not the Veteran had primary lung cancer as opposed to metastasized renal cancer is a complex question, not subject to mere observation by the five senses.  It is a matter of general public knowledge that considerable research by scientists and medical professionals is devoted to the causes of cancer.  Consistent with the example provided by the Federal Circuit in Jandreau, whether or not the Veteran had a primary lung cancer versus metastasized renal cancer is a complex medical question.  Therefore, the Board finds that the medical evidence of record, specifically the January 2010 opinion, is more persuasive than the appellant's statements.  

Therefore, the Board finds that service connection for cause of death based on the theory that the Veteran had primary lung cancer is not warranted.  

In addition, the Board must also consider whether the cause of the Veteran's death is directly related to active service.  Here, the service treatment records are absent for documentation, complaints, or diagnoses related to any renal problems, liver, or lung.  Indeed, there is no evidence of any cancer for many years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

Further, there is no medical evidence relating the Veteran's cause of death to active duty.  The appellant has made no statements directly relating the Veteran's cause of death to active duty, instead, only making statements that the Veteran's lung cancer was related to Agent Orange exposure.  Consequently, the evidence weighs against a claim that the Veteran's cause of death was related to service, and there is no reasonable possibility that a medical opinion or any other assistance as to either theory would substantiate the claim.  Wood, 520 F.3d at 1348.

Lastly, cancer (malignant tumor) will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  There is no evidence of cancer until years after the Veteran's separation from active duty.  Therefore, presumptive service connection is not warranted.  

In sum, the evidence of record does not link the Veteran's cause of death to his military service.  As such, the Board concludes that the Veteran's cause of death did not manifest during service and were not casually or etiologically related to military service.  Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  Because the preponderance of the evidence is against the appellant's claim, the benefit of the doubt provisions do not apply.  Accordingly, the Board concludes that service connection for the cause of the Veteran's death is not warranted.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


